DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 11, all of the prior art of record fails to teach or suggest the limitation of claim 1, a method for predictive operation of a fuel cell of a vehicle by a control unit of the vehicle programmed to execute the method, the method comprising the steps of: detecting at least one external parameter with a vehicle sensor system, wherein the at least one external parameter represents driving behavior information and/or navigation information of the vehicle; predicting, by the control unit, at least one future value of at least one operating parameter of the fuel cell, based on the at least one external parameter, while the fuel cell is currently operated to power the vehicle according to at least one current setpoint for the operating parameter of the fuel cell; and adapting, by the control unit, the current setpoint for the operating parameter of the fuel cell, on the basis of the predicted future value of the operating parameter of the fuel cell. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art, Wake (US20150125767A1), discloses a fuel cell system includes a fuel cell stack having a membrane electrode assembly and an internal reactant gas passage, a unit that detects or estimates an actual retained water quantity (R.W.Q.), and a power generation control unit having a normal-time mode, a normal-time drying mode and a stop-time drying mode. In the normal-time drying mode, the fuel cell stack is caused to generate electric power while being dried more than in the normal-time mode until the actual R.W.Q. is decreased to a target R.W.Q. In the stop-time drying mode, when the actual R.W.Q. is equal to or more than a flooding threshold at a time of detection of a system stop instruction, the fuel cell stack is caused to generate electric power while being dried more than in the normal-time drying mode until the actual R.W.Q. is decreased to a target R.W.Q.
Another close prior art, Kizaki (US20090258270A1), discloses a fuel cell system including a fuel cell for generating electric power by a reaction of a fuel gas an oxidation gas, and a power storage device, and being configured to perform a scavenging operation when an operation of the fuel cell is stopped for discharging a moisture from the fuel cell by supplying a gas into the fuel cell by using the power supplied from the power storage device. The fuel cell system further includes control means for setting an operating condition of the fuel cell so that a moisture content of the fuel cell when it is in operation is less than a target moisture content set in accordance with a state of the power storage device.
For at least these reasons, one of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Wake and Kizaki with the elements of applicant’s invention, as claimed. Thus, claim 1 and its respective dependent claims 2-10 are allowed. Likewise, claim 11 and the respective dependent claims 12-19 are allowable for containing substantially overlapping subject matter as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Binder (DE102005000611A1) teaches fuel cell (100) operates with electrical batteries for energy storage (107,109) and supplies energy to an electric motor (103) driving the road wheels (105) and other load devices (101,110). Coupled to the fuel cell is a control unit (113) that ensures that constant electrical power is provided during the diagnostic phase.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665